                                                                                              FILED
                                                                                        CHARLOTTE, NC

                                                                  },tAY 3 0 20lg
                        THE LINITED STATES DISTzuCT COURT
                         TN
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA   US DISTRICT COURT
                              CHARLOTTE DIVISION             WESTERN DISTRICT OF NC

                               CRIMINAI NO.:      3: I 9-cr-l   32-FDW

LINITED STATES OF AMERICA                             )
                                                      )            CONSENT ORDER AND
        v.                                            )          JUDGMENT OF FORFEITURE
                                                      )            PEND ING RLILE 32.2(c)(2)
PIERRE BUISSERETH                                     )


        BASED UPON the Defendant's plea of guilty and finding that there is a nexus between
the property   listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the properry, IT IS HEREBY ORDERED THAT:

        l.     The following property is forfeited to the United States pursuant to 18 U.S.C. $
982,21U.S.C. $ 853, and/or 28 U.S.C. $ 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 2l U.S.C. $ 853(n), pending final
adjudication herein:

        A forfeiture money judgment in the amount of $1,000,000, such amount constituting
        proceeds that Defendant received from the property involved in the offense to which
        Defendant pled guilty. Defendant stipulates that the Government may satisff the
        money judgment via forfeiture of involved in properfy as defined in 18 U.S.C. $ 982
        and/or substitute property as defined in 21 U.S.C. $ 853(p). For purposes of forfeiture
        under Section E53(p), Defendant stipulates that, as a result of acts or omissions of
        Defendant, one or more provisions of Section 853(p)(1)(A)-@) are satislied;

        2.     If and to the extent required by Fed. R. Crim. P.32-2(b)(6), 2l U.S.C. $ 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

        3.      Pursuant to Fed. R. Crim. P.32.2(b)(3), upon entry of this order, the United States
Attorney's Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and requests for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P.45.

        4.      A forfeiture money judgment shall be included in the defendant's sentence, and the
 United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.
          The parties stipulate and agree that the aforementioned asset(s) constitute property derived
 from or traceable to proceeds of defendant's crime(s) herein or property used in any manner to
 facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to l8
 U.S.C. $ 982, 21 U.S.C. $ 853 and/or 28 U.S.C. $ 2a6l(c). The defendant hereby waives the
 requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
 instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against defendant. [f the defendant has previously submitted a claim in response to an
 administrative forfeiture proceeding regarding any of this property, defendant hereby withdraws
that claim. If defendant has not previously submitted such a claim, defendant hereby waives all
right to do so.

R. ANDREW MURRAY
LINITED STATES ATTORNEY


                                                           cItru
STEVEN R. KAUFMAN                                      PIERRE BUISSERETH
Assistant United States Attorney                       Defendant




                                                      JILLIASI-D. SWORDS



Signed this the 30ft day of May 2019.




                                               LINITED STATES MAGISTRATE ruDGE
